IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


LE'VAR HARLEY,                             : No. 133 EM 2014
                                           :
                    Petitioner             :
                                           :
                                           :
              v.                           :
                                           :
                                           :
GLYNNISS D. HILL, J.,                      :
                                           :
                    Respondent             :


                                        ORDER



PER CURIAM

      AND NOW, this 23rd day of October, 2014, the Application for Leave to File

Original Process is GRANTED and the Petition for Writ of Mandamus and/or

Extraordinary Relief and the Application for an Immediate Hearing are DENIED. The

Prothonotary is instructed to STRIKE the name of the jurist from the caption.